Citation Nr: 0525114	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased schedular evaluation for uveitis 
of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran had active service from April 1975 through April 
1978.

The matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claim.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in June 2005.

The record also reflects that the veteran submitted 
additional evidence directly to the Board, in the form of 
private outpatient treatment records from April to June 2005, 
which was accompanied by a waiver of initial consideration by 
the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Service medical records show a diagnosis of chorioretinitis 
in the veteran's left eye.  A private treatment report notes 
the veteran was treated from April 1989 to August 1989 for 
toxoplasmosis retinitis causing granulomatous uveitis, left 
retinal detachment with macula off, and left vitreous 
condensation and traction.  Prognosis at that time was 
considered to be good.

Private treatment records from October 1998 through January 
2001 show a history of treatment for eye problems such as 
iridocyclitis, toxoplasmosis and uveitis.  In October 1998, 
the veteran was noted to have a traumatic cataract, which was 
surgically removed that month.

It is unclear from the record whether the veteran has several 
unrelated left eye conditions, or whether any or all of the 
currently diagnosed problems are related to the episode of 
chorioretinitis in service.  Thus, the Board finds that a VA 
examination is necessary to determine whether any or all of 
the diagnoses associated with the veteran's left eye are 
related to the in-service chorioretinitis.  A specific 
opinion as to whether the veteran's traumatic cataract is 
related to service must be included in the report.  In 
addition, as the veteran appears to have a history of poor 
cooperation with respect to visual field testing, the 
examiner should comment on the reliability of any such 
testing conducted in accordance with the requested 
examination.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the above reasons, this appeal is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
ophthalmology examination by the 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
various eye disorders.  The claims folder 
must be made available to the examiner 
for review before the examination.  All 
indicated studies and tests should be 
conducted.  The examiner should provide 
the rationale for his/her opinions.  All 
opinions should be based on review of the 
claims file, objective examination of the 
veteran, and sound medical principles.

(a) After reviewing the claims file and 
examining the veteran, the physician 
should identify all diagnosed conditions 
of the veteran's left eye.  The examiner 
should provide an opinion as to the 
relationship between the various 
diagnoses found, to include toxoplasmosis 
retinitis, and the chorioretinitis 
diagnosed in service.  

(b) A specific opinion as to whether the 
traumatic cataract in the left eye is as 
likely as not related to the service-
connected chorioretinitis must also be 
provided.  

(c) In addition, if visual field deficit 
is noted, the examiner should comment on 
the reliability of the data, and should 
indicate whether any deficit noted is the 
result of service-connected eye 
disability.   

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 
 
 
 

